DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 27, 2020, June 30, 2021 and December 17, 2021 are being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  
The limitation “hear” in line 3 of claim 3 should be changed to “heat”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 2* are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because of the limitation “accommodation holes having openings at their tops”. A hole, by definition, constitutes an opening. Consequently, it is unclear what the limitation intends to convey. Based on the figures, it appears that the limitation intends to recite “the vial holder has a plurality of accommodation holes so that vials…are inserted into the accommodation holes respectively from their bottoms”. 
Claim 2 is indefinite because the claim is ambiguous. Specifically, it is unclear whether the limitation “is covered with a heat insulation sheet” intends to recite a method step, or a structure. If the claim intends the former, the claim would be considered non-limiting. If the claim intends the latter, the further comprises a heat insulation sheet such that the limitation conveys a structural relationship rather than intended use of the vial holder. 
*While claim 3 refers to claim 1, claim 3 is not considered a dependent claim because it does not incorporate the subject matter of claim 1. Claim 1 is mentioned in claim 3 solely in the context of specifying an intended use of the claimed sample temperature regulation device. Consequently, a rejection of claim 1 under 35 U.S.C. 112(b) does not necessarily render claim 3 indefinite. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As indicated above, claim 2 is ambiguous. Consequently, it can be deemed to be non-limiting, as explained above. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasunaga (US 2013/0240181 A1).
With respect to claim 1, Yasunaga discloses a vial holder 14 comprising (see Fig. 1): 

a thermally conductive holder 14a constituting a lower part of the vial holder and made of a thermally conductive material (see [0010]) so as to allow heat exchange between bottom surfaces of the vials 16 accommodated in the accommodation holes and a heat transfer surface situated underneath the vial holder; and 
a non-thermally conductive holder 14b constituting an upper part of the vial holder and made of a non-thermally conductive material (resin, see [0010]) and being arranged so as to contact and cover an upper surface of the thermally conductive holder 14a, the non-thermally conductive holder 14b including a plurality of through holes constituting at least a part of the respective accommodation holes.  
According to the preamble of claim 1, the scope of claim 1 is limited to the vial holder. Consequently, the limitation “mounted on a heat transfer surface of a sample temperature regulation device” is being interpreted as recitation of intended use, and not recitation of structure. That said, prior art need not teach the heat transfer surface to anticipate the claim.  
With respect to claim 2, the claim is non-limiting, as discussed above. Nevertheless, the vial holder further comprises a heat insulation sheet 10 that covers a side surface of the thermally conductive holder 14a (see Fig. 1).  
With respect to claim 3, Yasunaga also discloses a sample temperature regulation device comprising (see Fig. 1): 
a heat transfer member 8 (see [0035] disclosing that element 8 is thermally conductive) for supporting a vial holder 14, the heat transfer member 8 having a heat transfer surface (top surface) for transferring heat to a bottom surface of the vial holder 14 that is in contact with the heat transfer member 8; and 
a cooling element 2 that cools the heat transfer member 8.
According to the preamble of claim 3, the scope of claim 3 is limited to the sample temperature regulation device. Consequently, the limitation “for mounting the vial holder of claim 1” is considered recitation of intended use. That said, prior art need not teach the vial holder to anticipate the claim.  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796